Citation Nr: 0002094	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-19 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for the cause of death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had honorable active duty from June 1943 to 
October 1947.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for any disability.

2.  The death of the veteran was due to brain metastasis, due 
to small cell carcinoma of the lung, due to smoking.  

3.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and service.  



CONCLUSION OF LAW

The claim of service connection for the cause of death is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the certificate of the veteran's death discloses 
that he died in October 1997 at the age of 69.  The immediate 
cause of death was listed as brain metastasis, due to small 
cell carcinoma of the lung, due to smoking.  The approximate 
interval between the fatal condition and death was shown to 
be months.  The approximate interval between lung cancer and 
death was 1 year, and years between the onset of smoking and 
death.  Other significant conditions contributing to the 
cause of death but not related to death was arteriosclerotic 
heart disease- stable.  

The veteran was not service connected for any disability at 
the time of his death in October 1997.  

The service medical records are negative for evidence of 
nicotine dependence, lung cancer, brain metastasis, or 
arteriosclerotic heart disease.  

In a statement dated in July 1957, P.D., M.D., reported 
physical and clinical findings referable to the veteran's 
unstable back.  It was noted that the veteran had undergone a 
laminectomy and spinal fusion.  

In a report dated in July 1958, N.H., M.D., reported that the 
veteran was seen for recurrent incapacitating low back 
symptoms, and symptoms of cervical spine instability.  There 
were no complaints or findings noted regarding the 
cardiovascular or respiratory system.  

An initial VA examination in February 1959 showed the 
cardiovascular system to be normal.  There were no 
psychiatric or respiratory abnormalities noted. 

In a report dated in February 1959 from Eugene Hospital and 
Clinic, F.W., M.D., provided an overview of treatment for the 
veteran's low back disability.  

In a statement dated in April 1959, P.D., M.D., reported 
clinical findings derived from an examination of the 
veteran's lumbosacral spine.  

The following medical evidence pertains to treatment provided 
at Kootenai Medical Center from September 1992 to September 
1997.  

Medical records dated in September 1992 show that the veteran 
presented with complaints of chest pain.  It was noted that 
the veteran had an extensive cardiac history including 
myocardial infarction in 1986 with a cardiac catheterization 
and additional infarction in 1987 and another catheterization 
in 1988.  On examination, lungs were clear and breath sounds 
were equal, bilaterally.  It was noted that his personal 
habits included four cigars a day.  It was also noted that he 
had been a two pack a day smoker for several years until his 
initial coronary.  The diagnoses were angina pectoris with 
coronary artery disease, hypercholesterolemia, exogenous 
obesity, and treatment of Peyronie's disease.

Medical records dated in November 1992 show that the veteran 
was seen with complaints of double vision while watching 
television with no associated vertigo or nausea.  

Medical records dated in March 1993 show that the veteran 
presented with acute shortness of breath, coughing, dyspnea, 
and chest discomfort.  On examination, vital signs were 
stable, temperature was mildly elevated, lungs showed 
rhonchi, especially in the right lower lobe.  A chest X-ray 
showed no definite infiltrates, although follow-up chest X-
ray showed a small middle lobe infiltrate, consistent with 
pneumonia.  It was noted that the veteran had been smoking 
cigars two days prior to his admission.  It was also noted 
that he had been a heavy cigarette smoker in the past.  The 
diagnoses were acute chest pain, improved, rule out 
myocardial infarction, hypoxia, probable acute bronchitis, 
history of previous coronary artery disease with previous 
myocardial infarctions, chronic obstructive pulmonary disease 
versus cardiac asthma, improved, and cigarette abuse.  

Medical records dated in May 1993 from the Heart Institute of 
Spokane show diagnoses for congestive heart failure with 
associated bronchitis and underlying chronic obstructive 
pulmonary disease, coronary artery disease, chronic 
obstructive lung disease, likely secondary to cigarette 
smoking, medication allergies, positive coronary risk 
factors, and degenerative disc disease.  

Pulmonary function test performed in June 1993 revealed the 
following: expiratory times were somewhat short; spirometry 
did not indicate obvious airways obstruction, but post 
bronchodilator spirometry was significantly improved; total 
lung capacity was within normal limits, slow vital capacity 
was greater than forced vital capacity, a feature that 
suggests either a more complete exhalation or possible 
airways obstruction; moderate reduction in diffusing 
capacity.  

Medical records dated in August 1993 show that the veteran 
was seen with complaints of shortness of breath.  On 
examination, vital signs were stable, lungs revealed 
bilateral coarse rales at the bases, and cardiovascular was 
without murmur, gallop or rub.  The diagnoses were acute 
dyspnea, congestive heart failure, and chronic obstructive 
pulmonary disease, "question early."  

Medical records dated in October 1994 show that the veteran 
was seen with complaints of severe low back pain.  The 
diagnosis was lumbar strain and contusion.  The veteran was 
seen again in October 1994 for an acute exacerbation of low 
back pain with right sciatica.  

In June 1995, the veteran was diagnosed with chronic 
hyperkeratotic psoriasiform dermatitis with 
pseudoepitheliomatous hyperplasia, right forearm.  

Medical records dated in October 1996 show diagnoses for 
development of solitary pulmonary nodule, left lung, chronic 
obstructive pulmonary disease, multiple back injuries, 
hypercholesterolemia, and arteriosclerotic heart disease 
without angina.  An October 1996 computed tomography (CT) 
scan of the veteran's chest revealed a 1.5 centimeter lesion, 
left lower lobe, bordering the major fissure, most likely 
representing a malignancy.  There was no evidence of tumor 
elsewhere in the chest.  

Medical records dated in January 1997 from North Idaho Cancer 
Center note that the veteran was a long term smoker, having 
smoked one pack of cigarettes per day for about 45 years from 
age 12 through 1985, and continued to smoke four cigars per 
day.  The diagnosis was limited stage small cell cancer of 
the lung resected in October 1996.  

CT scan of the chest in January 1997 revealed status post 
left lower lobectomy for a tumor, there was volume loss on 
the left with shift of the heart and mediastinal sutures to 
the left, and pleural thickening in the remaining left lung 
base which extended up superiorly along the aorta to a suture 
line.  CT scan of the abdomen revealed carcinoma by history 
with resection of the left lower lobe with left basilar 
pleural thickening and no evidence of metastasis to the 
abdomen per se.  A magnetic resonance imaging (MRI) of the 
brain dated in January 1997 revealed moderate atrophic 
changes consistent with age, there was some mucoperiosteal 
thickening of the posterior left sphenoid sinus versus a 
small mucous retention cyst, and no evidence of metastasis to 
the brain.  Whole body bone scan revealed no definite 
evidence of metastatic disease.  

Electrocardiogram (EKG) performed in February 1997 showed 
mild left ventricular hypertrophy with overall normal size 
and function, no significant valvular disease, mild left 
atrial enlargement.  Chest X-ray revealed left lower 
lobectomy with some postoperative changes in the left 
costophrenic angle.  

Medical records dated in February 1997 show complaints of 
chest pain.  The principal diagnosis was unstable angina with 
secondary diagnoses of hyperlipidemia, history of small cell 
lung cancer, status post lobectomy and chemotherapy, status 
post multiple back surgeries, status post transurethral 
resection of prostate with carcinoma found in 1996, and 
forty-five year smoking history.  It was noted that the 
veteran quit smoking 10 years prior, but continued to smoke 
cigars until 1996.  Chest X-rays dated in February 1997 from 
North Idaho Imaging Center revealed left pleural effusion not 
quite as prominent as on previous examination, otherwise 
negative chest.  

Medical records dated in March 1997 show that the veteran was 
seen with complaints of chest pain and right shoulder pain.  
It was noted that the veteran had no tobacco use for 
approximately six months with a significant tobacco usage for 
approximately sixty years.  Chest X-rays dated in March 1997 
show probable previous left partial pulmonary resection, 
otherwise normal chest.  Chest X-rays dated in April 1997 
show no acute cardiopulmonary disease or significant interval 
change and persistent pleuro-parenchymal scarring and 
possible pleural effusion in the left costophrenic angle.  

Medical records dated in April 1997 show that the veteran was 
seen with the chief complaint of coughing up blood.  On 
examination, he was afebrile with normal vital signs, lung 
fields were somewhat decreased on the left, and 
cardiovascular was regular without murmur.  The diagnoses 
were lung cancer with left pleural effusion, status post 
recent placement of cardiac stent, and bronchitis, which was 
primary complaint.  

Chest X-rays taken in May 1997 show findings consistent with 
prior surgery to the left chest with subsequent volume loss 
and negative study for new pulmonary infiltrates or 
parenchymal abnormalities.  Chest X-rays taken in June 1997 
show status post a partial pneumonectomy on the left with 
elevation of the left hemidiaphragm and scarring of the 
costophrenic angles, findings of chronic obstructive 
pulmonary disease, cardiomegaly with pulmonary vascular 
congestion, and healed rib fractures on the left.  

Medical records dated in July 1997 show that the veteran was 
seen with complaints of abdominal and pelvic pain as well as 
constipation.  The diagnosis was mild adynamic ileus.  

An unenhanced and enhanced CT scan of the brain dated in 
August 1997 showed multiple diffusely scattered brain 
metastases. 

Medical records dated September 1997 show that the veteran 
was weak and seemed mildly confused, but was in no acute 
discomfort.  He had rattling upper airway sounds, with 
decreased air entry at the left base which was dull to 
percussion, and which showed pleural effusion on chest X-ray, 
lung fields were otherwise clear.  The impression was small 
cell lung cancer, metastatic to brain.  

In a March 1998 statement, the veteran's cousin reported that 
at the time the veteran entered service he was a nonsmoker.  
He reported that the next time he saw the veteran was during 
service on the island of Enewetok, when the veteran had a 
cigarette in his mouth.  He reported that they were both 
"hooked."

In a March 1998 statement, the veteran's mother reported that 
the veteran was a nonsmoker prior to his enlistment into 
service.  

In a March 1998 statement, the appellant reported that when 
she met the veteran in 1971 he was smoking two packs of 
cigarettes per day.  She reported that he tried to quit 
smoking at the request of his physician but was unsuccessful.  
She reported a cessation of smoking for six months duration.  

Pertinent Law and Regulations

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded. 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  If the appellant fails to submit evidence 
of a well-grounded claim, VA has no duty to assist her with 
the development of her claim. Epps v. Gober, at 1469.  A 
well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation that 
the cause of death is service-connected is not sufficient; 
the appellant must submit evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. § 
5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for the claim for service connection for the cause 
of the veteran's death to be well grounded, in addition to 
medical evidence of a current disability (the current 
disability being the condition that caused the veteran to 
die), there must be medical or lay evidence of the incurrence 
of a disease or injury in service and medical evidence of a 
nexus between the in-service disease or injury and the 
current disability.  Carbino v. Gober, 10 Vet. App. 507 
(1997); see Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
U.S.C.A. § 1110 (West 1991).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

In February 1993, VA's General Counsel issued an opinion that 
clarified when benefits may be awarded based upon in-service 
tobacco use.  The opinion held that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93 
(O.G.C. Prec. 2-93), 58 Fed. Reg. 42756 (1993).

In May 1997, the General Counsel issued an opinion further 
clarifying when service connection may be granted for 
disability or death due to nicotine dependence caused by in- 
service tobacco use. The General Counsel indicated that 
secondary service connection may be granted under 38 C.F.R. § 
3.310 (1998), if the following three questions can be 
answered affirmatively: (1) may nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans' benefits; (2) did the veteran acquired a dependence 
on nicotine in service; and (3) may that dependence be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran. 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).

In that opinion the General Counsel referred to a conclusion 
of VA's Under Secretary for Health's that nicotine dependence 
may be considered a disease for compensation purposes.

The Opinion went on to hold that the determination of whether 
a veteran is dependent on nicotine is a medical issue.

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103 (West Supp. 
1999).  This statute, however, applies only to claims filed 
after June 9, 1998.  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The appellant's claim was submitted prior 
to June 9, 1998.

Analysis

The appellant has asserted that the veteran's death was the 
result of a smoking habit that began during his military 
service. 

Reading the record in a liberal manner there is competent 
evidence that the veteran's death was linked to nicotine 
dependence.  The death certificate shows that smoking 
contributed to lung cancer which led to the fatal brain 
metastasis.  The Board also notes that the veteran was 
diagnosed with tobacco abuse.  

There is no competent evidence, however, that the veteran 
developed nicotine dependence in service, or that the smoking 
that contributed to the veteran's death was in any way 
related to service.  These are questions of causation and 
diagnosis. As such, a lay person, including the appellant, 
the veteran's mother, and the veteran's cousin, would not be 
competent to diagnose nicotine dependence in service, to say 
that nicotine dependence after service was etiologically 
related to service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In the absence of competent evidence linking 
nicotine dependence to service, the Board must conclude that 
the claim for service connection for the cause of death on 
the basis of nicotine dependence is not well grounded.

While the Board has no reason to doubt the appellant's 
assertions that the veteran smoked during service, she has 
failed to present any competent medical evidence that such 
in-service smoking was related to his fatal brain metastasis 
secondary to lung cancer.  Cf. Combee v. Brown, 34 F. 3d 
1039, 1942 (Fed. Cir. 1994): "Proof of direct service 
connection thus entails proof that exposure during service 
caused the malady many years later."

As noted above, the evidence of record does not contain any 
medical evidence relating the veteran's death to cigarette 
smoking during service.  The appellant has not alleged that 
the veteran's heart disease, lung cancer, or brain metastasis 
began during service, and the service medical records do not 
reflect any such disabilities during service.  Medical 
evidence showing a causal relationship between his fatal 
brain metastasis due to lung cancer due to smoking and 
service is required for a well-grounded claim pursuant to 
Caluza.  As there is no such medical evidence of record, a 
claim for service connection for the cause of death in 
service must be denied.

In light of the foregoing, the Board finds that the appellant 
has not submitted a well-grounded claim of entitlement to 
service connection for the cause of the veteran's death.  38 
U.S.C.A. § 5107.


ORDER

Service connection for the cause of death is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

